Citation Nr: 1443243	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of pneumonia, prior to June 1, 2010. 

2.  Entitlement to restoration of the June 1, 2010 reduction for residuals of pneumonia.

3.  Entitlement to a compensable evaluation for residuals of pneumonia, since June 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2009 rating decision granted an increase for the Veteran's service-connected residuals of pneumonia.  The RO assigned a 10 percent evaluation.  The Veteran appealed the decision.  Subsequently, in a March 2010 rating decision, the RO reduced the evaluation for residuals of pneumonia to 0 percent, effective June 1, 2010.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is in the Veteran's file. 

In April 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to June 1, 2010, the medical evidence shows that Veteran's non service-connected COPD disability was predominantly responsible for the limitation in respiratory function.


2.  In reducing the disability evaluation for residuals of pneumonia, the RO in its March 2010 decision met all due process requirements; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination that reflected that the criteria for a 10 percent rating were no longer met.

3.  Since June 1, 2010, the medical evidence shows that Veteran's non service-connected COPD disability was predominantly responsible for the limitation in respiratory function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent rating for residuals of pneumonia prior to June 1, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6845 (2013). 

2.  The criteria for a reduction of the disability evaluation for residuals of pneumonia, effective June 1, 2010, were met.  38 U.S.C.A. § 1155 , 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 4.71a,  Diagnostic Code 6845 (2013).

3.  The criteria for an evaluation in excess of a noncompensable rating residuals of pneumonia since June 1, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 , Diagnostic Code 6845 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2009 letter satisfied the duty to notify provisions for the Veteran's claims.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The letter provided the Veteran with information regarding his service-connected disability and the symptoms required for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claims were subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's VA medical treatment records and private medical records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in March 2009 and June 2011; the record does not reflect, and the Veteran has not argued, that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of pneumonia is rated as 10 percent disabling, prior to June 1, 2010, and noncompensable thereafter pursuant to 38 U.S.C.A. § 4 .97, Diagnostic Code (DC) 6845. 

The general rating formula for restrictive lung disease (diagnostic codes 6840 through 6845) warrants a 10 percent rating for chronic pleural effusion or fibrosis with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted for chronic pleural effusion or fibrosis with FEV-1 of 56-70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  For a 60 percent rating, there must be chronic pleural effusion or fibrosis with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is available for FEV-1 of less than 40 percent predicted, or FEV-1/FVC of less than 40 percent, or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale; or right ventricular hypertrophy; or pulmonary hypertension; or episodes of acute respiratory failure; or requires outpatient oxygen therapy.

Prior to June 1, 2010

Private medical records dated in August 1996 reveal that the Veteran began smoking at the age of 17.  He smoked one and a half packs per day.  

A statement submitted by the Veteran's friend, P.H., reflects that the Veteran suffered from dyspnea with physical exertion, was physically unable to actively participate in work and social activities, and suffered from rapid, shallow breathing.

The Veteran was afforded a VA examination in March 2009.  The Veteran complained of dyspnea on exertion.  He could not walk a city block without stopping a half dozen times for breath.  There were no seasonal variations.  He had an occasional cough which produced yellow sputum.  He had "on and off" fevers, cold sweats and chills and frequently woke up at night "dizzy and short of breath."  It was noted that the Veteran was a 46 pack year smoker and that he still smoked.

Upon examination, the Veteran's pulmonary function tests (PFT) revealed pre-bronchodilator FVE-1 findings of 69 percent of predicted and FEV-1/FVC findings of 66 percent of predicted.  There was mild fixed obstruction and normal diffusion of the lungs.  

The examiner found evidence of mild fibrosis.  He concluded that the mild fibrosis may indeed (as likely as not) represent residua of a previous pneumonia while the PFT abnormality was as likely as not the result of smoking related to chronic obstructive pulmonary disease (COPD).  He stated that, when considered collectively, the nature and magnitude of the abnormalities were, in themselves, more likely than not inconsistent with the severity of the Veteran's complaint.  

A February 2010 VA treatment note indicates that the Veteran complained of shortness of breath.

The Veteran's PFT results from his March 2009 VA examination have been considered for rating purposes; however, the VA examiner's conclusion that the PFT abnormalities were due to the Veteran's COPD and not to the residuals of pneumonia is more probative when determining the Veteran's overall disability picture.  The Veteran was diagnosed with mild fibrosis.  The March 2009 VA examiner determined that the nature and magnitude of the abnormalities of the Veteran's PFT results were more likely than not inconsistent with the severity of the Veteran's complaint.  That is, the PFT results are not based on the Veteran's service-connected residuals of pneumonia, but on a non service-connected condition.  

The rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  A medical opinion is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran is competent to report lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran's lay assertions are essentially contradicted by the medical findings after clinical evaluation.  The Veteran's allegations, as investigated by competent medical authority, do not support an increased rating for the service-connected residuals of pneumonia.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

It is recognized that the Veteran has residuals of pneumonia; however, the symptomatology found upon examination is not associated with his service-connected disability and a noncompensable rating should have been awarded.  

Based on the medical evidence and rationale from the March 2009 VA examiner, a  rating in excess of 10 percent prior to June 1, 2010 is not warranted.  

Reduction

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In a December 2009 rating decision and notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id.  The reduction was effectuated in a March 2010 rating decision and notice letter; and the effective date of the reduction was June 1, 2010.  The RO satisfied the requirements by allowing a 60-day period before the effective date of the reduction.

In the December 2009 rating decision, the RO noted that the Veteran had a history of scarring in the lungs and complaints of shortness of breath.  The RO indicated a review of the Veteran's medical history and the Veteran's most recent VA examination.  The RO found that there was clear and unmistakable error assigning a 10 percent disability rating based on the March 2009 VA examination report results and determined that a reduction of the evaluation for the Veteran's service-connected disability was warranted.  The RO noted that the PFT results did not match the severity of the Veteran's symptoms, and therefore, were not applicable to determine the disability rating.  

In January 2010, the Veteran submitted a letter stating that he did not agree with the December 2009 rating decision.

All procedural requirements were met pursuant to 38 C.F.R. § 3.105(e) and in March 2010, the reduction for the Veteran's service-connected residuals of pneumonia was issued, effective June 1, 2010.

The March 2009 VA examiner determined that the Veteran's PFT results were due to the Veteran's non-service connected COPD and not his service-connected residuals of pneumonia.  The basis for the reduction for the Veteran's service-connected residuals of pneumonia was proper and the RO complied with the procedural requirements for reduction. 

Since June 1, 2010

A statement submitted by the Veteran's brother, V.D., in January 2011, notes that the Veteran suffered from numerous respiratory infections.

A January 2011 VA treatment note reflects that the Veteran had a history of COPD and had recently stopped smoking.  The Veteran's lungs were clear to auscultation, bilaterally.  

The Veteran was afforded a VA examination in June 2011.  A review of x-rays from May 2011 revealed no focal consolidation or effusions in the Veteran's lungs.  Bilateral scarring was stable.  Cardiac mediastinal showed no changes.  The Veteran's PFT indicated his FEV-1/FVC at 79 percent.  

The examiner concluded that the Veteran's COPD was not secondary or related to the pneumonia residuals.  She stated that the Veteran's mild stable lung scarring secondary to pneumonia was neither restrictive nor interstitial and had no effect on his current lung condition, that is COPD, which is by definition an obstructive disease.  The Veteran's scarring on the lungs did not contribute to the current diagnosis of COPD or cause any other functional impairment.  The examiner concluded that the Veteran's 46 pack/year history of smoking was the most likely cause of the COPD.  The examiner stated that numerous epidemiologic studies indicated that cigarette smoking was overwhelmingly the most important risk factor for COPD.  

The medical evidence reflects that the Veteran's PFT results are not due to his service-connected disability.  The June 2011 VA examiner concluded that the Veteran's mild stable lung scarring had no effect on the current lung condition.  Further, the scarring on the lungs did not contribute to functional impairment.  The medical evidence reflects that the Veteran's service-connected disability has not resulted in symptomatology as to warrant a compensable rating.  

The preponderance of the evidence is against the claim for an increased rating for this time period; there is no doubt to be resolved; and an increased rating for the Veteran's service connected residuals of pneumonia is not warranted.

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  The Veteran's disability picture is contemplated by the rating schedule and he has been fully compensated for the associated symptomatology for his service-connected residuals of pneumonia.  The assigned schedular evaluation for the service-connected disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his June 2011 VA examination, the Veteran reported owning his own plumbing business until 2003 and retiring in 2005 due to a back injury.  He does not contend, and there is no indication in the record, that the residuals of pneumonia has rendered him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  A claim for TDIU has not been raised. 


ORDER


Entitlement to an evaluation in excess of 10 percent for residuals of pneumonia, prior to June 1, 2010, is denied. 

Entitlement to restoration of the June 1, 2010 reduction for residuals of pneumonia is denied.

Entitlement to a compensable evaluation for residuals of pneumonia, since June 1, 2010, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


